DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2021; December 16, 2021; and January 19, 2021 was filed after the mailing date of the Non-Final Office action on June 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14, 30-40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Croyle et al. (USPgPub 2016/0296616), Wallace et al. (WO 2017/179017), and Jain et al. (WO 2017/056101). All references of record.
Croyle teaches a formulation comprising a live attenuated dengue vaccine comprising at least one live attenuated dengue virus (LAV), see paragraph [0067] in a buffer at pH about 6.5 to 8.5 (para (0006): "the carrier also comprises a pH buffering agent (e.g., phosphate buffered saline). In certain aspects, the carrier has a pH of ... between 6.0 and 8.0"; Note, the pH of PBS is 7.4); a sugar (para (0079) "a vaccine composition comprising an amorphous solid may be made by preparing a solution comprising a sugar, sugar derivative or combination of sugars/derivatives 
Croyle does not teach wherein the formulation comprises sodium chloride as required by claims 8-14, 30-40, and 42 or that the dengue virus vaccine is tetravalent, as required by instant claim 34.
Wallace teaches a dengue vaccine formulation comprising sodium chloride (para [0005)
".., each of the passages provides an attenuated dengue virus contemplated of use in a pharmaceutically acceptable vaccine composition"; para [000106) "formulations of use herein stabilize live, attenuated Flaviviruses for commercial use ... the composition further includes a buffer ... the buffer can include but is not limited to, phosphate buffered saline (PBS). In accordance with these embodiments, the buffer of the composition can include sodium chloride at a concentration of 25 mM to 200 mM."). Instant claim 2 of Wallace requires that the dengue virus vaccine is tetravalent.
It would have been obvious to one skilled in the art prior to the effective filing date to have combined, sodium chloride taught by Wallace with the dengue vaccine formulation of 
2 of Wallace.
See the teachings of Croyle and Wallace above. Neither reference teaches that the sugar is sucrose or the quantity thereof; that the quantity of dengue virus plaque forming units per mL (pfu/mL); where the dengue vaccine formulation is t frozen or lyophilized, as required by instant claim 30; and the specific virus constructs recited in instant claims 35-40 and 42.
Jain teaches a formulation that comprises a live attenuated dengue vaccine comprising a live attenuated tetravalent dengue virus (LAV) at about 2000 PFU/ml, see pg 1 line 1-2 and pg 22, second full paragraph: from about 10 to about 100 mg per 0.5 ml of a sugar stabilizer selected from but not restricted to lactose, sucrose, mannitol and trehalose (as required by instant claim 14) and an amount of a physiologically active buffer to adjust the pH from about 6.5 to about 7.5. In the first full paragraph under “Summary of the Invention”, Jain teaches that the dengue virus vaccine is lyophilized from an aqueous solution and reconstituted in a buffer, see the last full paragraph on page 22. In claim 15, Jain teaches that the lyophilized vaccine is reconstituted. In the paragraph bridging pages 10-17, Jain teaches the specific TL-2 and TL-3 homologs that contain a 30 nt deletion of the 3’UTR, as required by instant claims 35-40 and 42.
It would have been obvious to one skilled in the art prior to the effective filing date to have included sucrose, taught by Jain, as the sugar required by Croyle to stabilize the virus in the formulation. It would also have been obvious to one skilled in the art prior to the effective filing date to have included a certain quantity of dengue virus pfu/mL to induce a specific immune response. It would have been obvious to one skilled in the art prior to the effective filing date to 
nt deletion of the 3’UTR of Jain in the dengue tetravalent vaccine of Croyle and Wallace to administer safe and effective vaccine constructs.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Croyle, Wallace, and Jain as applied to claims 8-14, 30-40, and 42 above, and further in view of Fox et al. (USPgPub 2015/0017191, of record).
See the teachings of Croyle, Wallace, and Jain above. None of the references teach or suggest an aluminum adjuvant with the dengue virus vaccine.
Fox et al. do, see paragraphs [0059, 0094, and 0153].
It would have been obvious to one skilled in the art prior to the effective filing date to have included an aluminum adjuvant in the dengue virus vaccine of Croyle, Wallace, and Jain to maintain vaccine stability and induce a robust immune response to the dengue vaccine, see paragraphs [0153 and 0248] of Fox et al.
Absent evidence of criticality , since the values of each parameter with respect to the claimed composition are adjustable, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date to routinely optimize each component within a composition and adjust the amount. MPEP 2144.05 states, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization.”
Claims 15 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Croyle,

See the teachings of Croyle, Wallace, and Jain above. While Croyle teaches combining carboxymethyl cellulose in the dengue vaccine composition, see paragraph [0070], Croyle does not teach incorporating sodium carboxymethyl cellulose or a specific amino acid, such as leucine.
Jezek teaches virus vaccine formulations comprising about 0.5-10 mg/ml sodium carboxymethyl cellulose (para (0005] "Recombinant adenovirus vectors are becoming increasingly important for use in vaccine development and gene therapy applications."; para
(0073] and specific amino acids, including see paragraphs [0056, 0059, 0084, and 0087].
It would have been obvious to one skilled in the art prior to the effective filing date to have included sodium carboxymethyl cellulose and the specific amino acids of Jezek et al. into the dengue vaccine of Croyle, Wallace, and Jain, to enhance stability of the vaccine formulation, see paragraphs [0056, 0059, 0073, 0084, and 0087] of Jezek et al.
Absent evidence of criticality, since the values of each parameter with respect to the claimed composition are adjustable, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date to routinely optimize each component within a composition and adjust the amount. MPEP 2144.05 states, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization.”
Response to Arguments
Regarding the teachings of Croyle et al., applicant states that the buccal and/or sublingual delivery formulation is substantially amorphous composition that specifically requires PMAL-16 
Applicant’s arguments and review of the teachings of Croyle et al. have been fully considered, but are found unpersuasive because the instant claims are drawn to a “formulation that comprises” ingredients and do not exclude the PMAL-16 or a zwitterionic surfactant of Croyle et al.  
Applicant asserts that Croyle et al. is not directed to dengue vaccine formulations and only mentions the use of a dengue virus antigen embedded within a laundry list of other potential antigens. Applicant emphasizes that Croyle et al. presents no examples or data regarding dengue virus formulations. Applicant opines that the skilled artisan would not look to the teachings of Croyle et al. to arrive at the instant invention.  
In reply, a prior art’s disclosure of nonpreferred embodiments, such as dengue virus antigens, taught by Croyle et al., does not teach away, discredit, or otherwise discourage from the broader disclosure, see MPEP § 2123. The formulation of Croyle et al. stabilizes a broad genus of antigens, noted by applicant, including dengue virus. 
Applicant argues that the teachings of Wallace et al. do not cure the defects of Croyle et al. Applicant argues that Wallace et al. only adds recognized excipients to a formulation comprising PMAL-C16 or a zwitterionic surfactant and teaches away from the instant formulation.
Applicant’s arguments and a review of Wallace et al. have been fully considered, but are found unpersuasive. The instant claims are drawn to a “formulation that comprises” ingredients and do not exclude any other material components. There is no evidence supporting applicant’s 
Applicant argues that Jain et al. focuses on very specific formulations that require HAS and/or gelatin. Applicant asserts that Jain et al. even teaches further away from the instantly formulation. Applicant asserts that Jain et al. do not cure the deficiencies of Croyle et al. and Wallace et al. 
Applicant’s arguments and a review of Jain et al. have been fully considered, but are found unpersuasive. The instant claims are drawn to a “formulation that comprises” ingredients and do not exclude any other material components. There is no evidence supporting applicant’s assertion that the references teaches away. There are no defects in Croyle et al. and Wallace et al. for Jain et al. to cure.
Applicant argues that Jezek et al. discloses adenovirus formulations and does not mention dengue viruses. Applicant asserts that the ordinary artisan would not look to Jezek et al. and combine it with the un-combinable teachings of Croyle et al., Wallace et al., and Jain et al. and arrive at the instant formulation. Applicant argues that Jezek et al. teaches away from the instant formulation.
Applicant’s arguments have been fully considered, but are found unpersuasive. Jezek et al. is not required to satisfy limitations, i.e., dengue virus, that other references, Croyle et al., Wallace, and Jain et al., already teach. The instant claims are drawn to a “formulation that comprises” ingredients and do not exclude any other material components. There is no evidence supporting applicant’s assertion that the references teaches away.
The rejection of record comprises all of the components required to satisfy determining obviousness under 35 U.S.C. § 103, discussed in MPEP §§ 2141-2144. The prior art of record teaches all of the requisite claim limitations with some suggestion or motivation found in the references themselves to combine the reference teachings with a reasonable expectation of success. Therefore, the instant rejection satisfies factual inquiries of Graham v. John Deere Co., 383 US. 1, 148 USPQ 459 (1966) and provides appropriate supporting rationale in view of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648